Title: To George Washington from Justin Ely, 9 June 1780
From: Ely, Justin
To: Washington, George



Sr
Springfield [Mass.] 9th June 1780

By the inclosed Copy of a Resolve of the General Court of Massachusetts Bay of the fifth Instant your Excellency will see that 3934 Men are ordered to be raised to reinforce the Continental Army. it is probable some of the Men may be at This Place by the first Day of July and as there [are] but a very few Barracks in Springfield it will be difficult to accomodate the Men here for any Length of Time. and I am this Day informed by Mr Church the issuing Commissary at this Place that he now issues Rice instead of Flour having none of the latter on Hand, and only Meat enough for about three Weeks for the People already employed at this Place, and has no Prospect of receiving any Provisions soon, as the purchasing Commissary has no Money wherewith to procure any—I am also informed by him that Mr Smith the Deputy Quarter Master at this Place cannot pay for the Transport of the Meat ordered from Coos to this place—I would propose to your Excellency whither it will not be convenient to order a few Officers to attend at this Place, or whereever else your Excellency shall appoint, by the first Day of July next, and afterwards some more Officers to receive the Remainder of the Troops—I thot it my Duty to give your Excellency the above Information that such Order may be taken thereon as to your Excellency may appear most conducive to the public Weal. I am with the truest Sentiments of Respect and Esteem, your Excellency’s most obedient and most hume Sert

Justin Ely

